Motion by appellant, pursuant to section 800.12 of the revised Rules of Practice (22 NYCRR 800.12), for order directing the clerk to accept a record and brief for filing denied, without costs, as unnecessary. The order of this court entered May 19, 1976 adopting the revised rules provides that section 800.12 shall apply to appeals and proceedings in which the decision, judgment or order appealed from, or the order of transfer, was made after the effective date of July 1, 1976. It is further provided that with respect to appeals and proceedings pending on the effective date, the one-year period in section 800.12 shall commence on said effective date. In the instant case, it appears that the judgment appealed from was entered in the Court of Claims on August 1, 1974. Accordingly, the one-year period specified in section 800.12 only commenced running on July 1, 1976 and appellant’s record and brief may therefore now be filed without an order of the court. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.